Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Case No.

JARRID FRANKE

       Plaintiff,

v.

FIFTH AMENDED AND RESTATED NEWFIELD EXPLORATION COMPANY CHANGE
OF CONTROL SEVERANCE PLAN
NEWFIELD EXPLORATION COMPANY CHANGE OF CONTROL SEVERANCE PLAN
COMMITTEE; and
NEWFIELD EXPLORATION COMPANY CHANGE OF CONTROL SEVERANCE PLAN
BENEFITS ADMINISTRATOR

       Defendants.

______________________________________________________________________

                                        COMPLAINT
______________________________________________________________________

       Plaintiff Jarrid Franke (“Franke”) by and through his attorneys, H&K Law, LLC, submits

the following Complaint against Defendants Fifth Amended and Restated Newfield Exploration

Company Change of Control Severance Plan and Newfield Exploration Company Change of

Control Severance Plan Committee and states as follows:

                                            PARTIES

       1.        Mr. Franke is an individual who resides at 2000 Hughes Landing Blvd Unit 747,

The Woodlands, Texas 77380.

       2.        Fifth Amended and Restated Newfield Exploration Company Change of Control

Severance Plan is the plan that governs the severance pay benefits at issue in this action (the



                                                 1
Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 2 of 10




“Plan”). By its own terms, the Plan is a severance pay plan covered by and subject to the

Employment Retirement Income Security Act of 1974, as amended (“ERISA”).

       3.      Newfield Exploration Company Change of Control Severance Plan Committee is

the Plan Administrator for the Plan (“Plan Administrator”). The Plan Administrator members

are located in Colorado and Texas and, upon information and belief, the Plan is administered out

of Denver, Colorado.

       4.      The Benefits Administrator is an individual holding the title of Vice President,

Human Resources with Ovintiv, Inc., who serves on the committee as one of the Plan

administrators and is located in Denver, Colorado.

       5.      The Plan covers Texas and Colorado-based employees of the former Newfield

Exploration Company (“Newfield”), now known as Ovintiv, Inc (“Ovintiv”). The Plan is self-

funded through Ovintiv. Ovintiv’s United States headquarters are located in Denver and the Plan

provides that its agent for service of process is the CEO of Newfield, now known as Ovintiv.

The former CEO of Ovintiv was located in Denver, Colorado and, upon information and belief,

the newly appointed CEO resides in Canada.

                                        JURISDICTION

       6.      This Court has jurisdiction over the parties to this lawsuit because the underlying

benefits decisions occurred in the State of Colorado and the Defendants reside in Colorado.

       7.      This Court has subject matter jurisdiction over this lawsuit under 28 U.S.C. §

1331 because it arises under a federal statute, ERISA, particularly 29 U.S.C. § 1132(a)(1)(B).




                                                2
Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 3 of 10




                                  GENERAL ALLEGATIONS

          8.    Mr. Franke worked for Newfield Exploration Company in Denver, CO, Tulsa,

OK and The Woodlands, TX for 14 years, successfully, including a two-year college internship.

          9.    He was a dedicated, regular, full-time employee working as an Asset Manager, a

non-operational leadership role, reporting directly to the Regional Vice President.

          10.   In this position, Mr. Franke was primarily a decision-maker with autonomy,

responsible for and holding his team accountable for everything subsurface for the Arkoma and

Williston oilfield assets (with about 900 wells combined), including budgeting ($1 million

spending/approval authority), planning, approval, and reserves, as well as assistance with well

life cycle planning for drilling, completion and facilities.

          11.   As an Asset Manager for Newfield, Mr. Franke also had direct access to

executives through budgetary meetings where he presented asset results, structured goals, and

defended the results at year end to determine compensation allocation for the asset.

          12.   He had 11 technical reports that spanned two different technical disciplines:

Geologists and Reservoir Engineers.

          13.   As an Asset Manager, Mr. Franke was a covered employee under the Plan.

          14.   In February 2019, a change of control was triggered under the Plan when Ovintiv

acquired Newfield.

          15.   Once a change in control was triggered, covered employees would be provided

severance under the Plan if they suffered an involuntary termination or resigned with good

reason.




                                                  3
Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 4 of 10




       16.     Good reason under the Plan is met when there has been a “material reduction in

the nature or scope of such Covered Employee’s aggregate responsibilities from those applicable

to such Covered Employee immediately prior to the date on which a Change of Control occurs.”

Section 2.1(i)(1) of the Plan (emphasis added) (“Good Reason”).

       17.     Mr. Franke was involuntarily transferred from his Asset Manager position to a

Manager position with Ovintiv.

       18.     Of the four Newfield Asset Managers, three were transferred to Senior Manager

positions with Ovintiv. Mr. Franke was the sole exception. He was transferred to a

Development Manager position reporting to one of the aforementioned Senior Managers.

       19.     At the time, Mr. Franke was unwilling to resign with Good Reason, although his

transfer arguably met that criteria, due to the need to continue health insurance benefits.

       20.     In June, 2020, Ovintiv announced additional reductions and consolidations.

       21.     As part of this restructuring, Mr. Franke was involuntarily transferred again, to

role of Facility and Water Manager, reporting directly to a Senior Manager, who was previously

an Asset Manager at Newfield. After serving in the role for 25 days, just prior to the applicable

change of control deadline, Mr. Franke verified that a “change in material reduction of nature or

scope had occurred within the Change of Control Plan.” Section 2.1(i)(1) of the Plan.

       22.     As a Facility and Water Manager, Mr. Franke now had only six technical reports

in only one discipline: facilities (which included water). This was an operational leadership role

with significantly less decision-making authority, minimal budgetary input and spending

authority and no input into team compensation.




                                                 4
Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 5 of 10




       23.     As a Facility and Water Manager, Mr. Franke no longer had access to executives

because he was not involved in budgetary planning and he had to have spending authority

approved by his Senior Manager (one of the four aforementioned previous Asset Managers at

Newfield).

       24.     As a result, Mr. Franke resigned and submitted a claim under the Plan, seeking

severance benefits for a resignation with Good Reason. Following Mr. Franke’s resignation, the

role of Facility and Water Manager was filled by a technical level employee with no previous

leadership experience.

       25.     The Plan accepted Mr. Franke’s claim as timely and processed it under the Plan’s

claim procedures.

       26.     The Plan appointed a Benefits Administrator, an individual, and the Committee as

its Plan Administrator. Under the Plan’s claims procedures, the Benefits Administrator had to

first determine if Mr. Franke’s entitlement to severance benefits was clear, without resort to the

Committee. See Section 4 of Appendix A to the Plan.

       27.     Upon information and belief, Mr. Franke’s supervisor told the Benefits

Administrator that a change in scope of work had occurred for Mr. Franke and he believed that

Mr. Franke’s entitlement to severance benefits under the Plan was clear. The Benefits

Administrator told Mr. Franke’s supervisor that she agreed with him.

       28.     The Benefits Administrator, however, did not proceed with her opinion as

required under the Plan’s claim procedures. Instead, she submitted Mr. Franke’s claim to the

Plan Administrator for committee review.




                                                 5
Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 6 of 10




       29.     The Plan Administrator initially denied Mr. Franke’s claim and thereafter, Mr.

Franke sought relevant documents through a written request dated November 3, 2020. See

Exhibit A attached hereto.

       30.     Mr. Franke requested relevant documents as defined by the Plan terms and the

ERISA regulations found at 29 C.F.R. § 2560.503-1(g)(vii)(D).

       31.     In particular, Mr. Franke requested documents that he should have been able to

submit in order to support his claim to benefits under the Plan and documents that would

demonstrate the Plan’s compliance with its own claim’s procedures. He knew that many, if not

all, of these documents existed, but he did not have access to them.

       32.     Mr. Franke requested documents that should be considered as “submitted [or]

considered, in the course of making the benefit determination, without regard to whether such

document, record, or other information was relied upon in making the benefit determination.”

See 29 C.F.R. § 2560.503-1(m)(8)(ii).

       33.     Mr. Franke also requested documents that “demonstrate[] compliance with the

administrative processes and safeguards required pursuant to paragraph (b)(5) of this section in

making the benefit determination,” which include documents that show whether “administrative

processes and safeguards designed to ensure and to verify that benefit claim determinations are

made in accordance with governing plan documents and that, where appropriate, the plan

provisions have been applied consistently with respect to similarly situated claimants.” See 29

C.F.R. § 2560.503-1(b)(5) and (m)(8)(iii).

       34.     The Plan and Plan Administrator denied Mr. Franke’s request for relevant

documents.


                                                6
Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 7 of 10




       35.     Accordingly, Mr. Franke was forced to complete the claims process without the

benefit of this relevant information.

       36.     On January 25, 2021, the Plan Administrator issued is final determination,

denying severance benefits to Mr. Franke under the Plan.

       37.     Mr. Franke has administratively exhausted the benefits claim procedures under

the Plan.

       38.     Mr. Franke is entitled to severance benefits under the Plan for having resigned

with Good Reason.

       39.     Mr. Franke also is entitled to production of the relevant documents sought and

statutory penalties for each day the Plan and Plan Administrator have wrongfully failed to

produce relevant documents, as requested.

       40.     All conditions precedent to the maintenance of this action have been met.

                              FIRST CLAIM FOR RELIEF
                 (ERISA Section 502(a) Claim for Benefits against the Plan)

       41.     Mr. Franke incorporates all allegations above as if stated in full herein.

       42.     Mr. Franke was a covered employee under the Plan.

       43.     Mr. Franke resigned with Good Reason in 2020 because his Facility and Water

Manager position constituted a material reduction in the nature and scope of his aggregate

responsibilities from those applicable to his Newfield Asset Manager position.

       44.     Mr. Franke is entitled to severance benefits under the Plan terms because he

resigned with Good Reason.

       45.     Mr. Franke has exhausted his administrative benefits.



                                                 7
Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 8 of 10




       46.     The Plan wrongfully denied Mr. Franke benefits in the Plan amount of $359,995.

                            SECOND CLAIM FOR RELIEF
  (Breach of Fiduciary Duty against the Benefits Administrator and Plan Administrator)

       47.     Mr. Franke incorporates all allegations above as if stated in full herein.

       48.     Both the Benefits Administrator and the Plan Administrator have a fiduciary duty

to administer the Plan for the benefit of its participants and to administer the Plan in accordance

with the Plan’s claim procedures.

       49.     The Benefits Administrator failed to follow the Plan’s Claim Procedures when

she referred Mr. Franke’s claim for benefits to the Plan Administrator despite her belief that his

entitlement to severance benefits was clear.

       50.     The Plan Administrator failed to provide to Mr. Franke relevant documents, as

alleged above, in violation of the applicable regulations.

       51.     Mr. Franke is entitled to the equitable relief of production of the relevant

documents as sought in Exhibit A and to a determination that he is entitled to severance benefits

under the Plan.

                            THIRD CLAIM FOR RELIEF
  (ERISA Section 502(c) Claim for Penalties against the Benefits Administrator and Plan
                                    Administrator)

       52.     Mr. Franke incorporates all allegations above as if stated in full herein.

       53.     ERISA requires Plan Administrators to provide certain Plan documents to

participants within 30 days of written request for the same.

       54.     ERISA empowers the Secretary of Labor to issue regulations implementing

ERISA.


                                                 8
Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 9 of 10




       55.     The Secretary of Labor has issued regulations requiring Plans to produce relevant

documents under 29 C.F.R. § 2560.503-1(m)(8).

       56.     Section 502(c) of ERISA states that a penalty is due to be paid by any

administrator who fails or refuses to comply with a request for information which such

administrator is required to furnish to a participant or beneficiary.

       57.     The Benefits Administrator and Plan Administrator failed to produce relevant

documents to Mr. Franke as he requested in writing.

       58.     Mr. Franke is entitled to the statutory penalty in the amount of $110 per day since

November 3, 2020.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiff Mr. Franke respectfully requests that the Court enter judgment in his

favor on his claims against the Defendants and award him the following relief:

      Pre- and post-judgment interest, costs and attorney’s fees;

      Payment in the form of the full value of the severance benefits to which he is entitled

       under the Plan;

      Production of the relevant documents as requested in Exhibit A;

      Statutory penalties in the amount of $110 per day from November 3, 2020 until the date

       relevant documents are produced to Mr. Franke; and

      All other relief and damages as allowed by law.


DATED: August 17, 2021.




                                                  9
Case 1:21-cv-02234-SKC Document 1 Filed 08/17/21 USDC Colorado Page 10 of 10




                                              Respectfully submitted,

                                              /s/ Susan P. Klopman
                                              H&K Law, LLC
                                              3900 E. Mexico Ave. Ste. 330
                                              Denver, CO 80210
                                              303.749.0659
                                              sklopman@hklawllc.com

Plaintiff’s address:
2000 Hughes Landing Blvd Unit 747
The Woodlands, Texas 77380.




                                     10
